UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

nno- ---- x
JEROME ANDERSON,

 

Plaintiff,
V.

SGT. ROBERT OSBORNE;

C.O0. MATTHEW ERNST;

C.0. JAMES HENNIG;

C.O. ROBERT SNEDEKER;

C.O. JOSE MOREL; and

C.O0. WARREN FREEMAN,
Defendants.

weseoe nee - wan eX

 

 

JUDGMENT

17 CV 539 (VB)

It is hereby ORDERED, ADJUDGED, AND DECREED:

That after a Jury Trial before the Honorable Vincent L. Briccetti, United States District

Judge, Plaintiff Jerome Anderson have judgment for compensatory damages against defendants

Sgt. Robert Osborne, C.O. Matthew Ernst, C.O. James Hennig, and C.O. Robert Snedeker in the

amount of $75,000.00; Plaintiff have judgment for punitive damages against Sgt. Robert

Osborne in the amount of $275,000.00; Plaintiff have judgment for punitive damages against

C.O. Matthew Ernst in the amount of $125,000.00; Plaintiff have judgment for punitive damages

against C.O. James Hennig in the amount of $125,000.00; and Plaintiff have judgment for

punitive damages against C.O. Robert Snedeker in the amount of $50,000.00.

Dated: February 21, 2020
White Plains, NY

SO ORDERED,

Vue

 

Vincent L. Briccetti
United States District Judge
